DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/574,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites essentially the same limitations and further includes the capacitor as recited in claim 1.  For example, the instant application does not require the capacitor of claim 1.  There is other additional minor differences.  Nevertheless it would have been obvious to remove the capacitor from the reference application and/or the elements/functions that constitute the minor differences between the applications, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 
With respect to the new limitation of “wherein the compensation signal is injected into the control loop between the regulator and the controlled source” of claim 1 of the instant invention it can be seen that claim 8 16/574,765 states “to inject a compensation signal into a control loop comprising the regulator, the controlled source and the switchable resistor, wherein a voltage change at a port of the device under test is at least partially compensated by the compensation signal”.  The above placement between the regulator and controlled source is part of the control loop.  Thus, claim 1 still reads upon the recited limitations of 16/574,765 since the signal is still injected in the control loop.  Furthermore, it would have been obvious to one of ordinary skill in the art to inject the compensation signal into the regulator and controlled source since it is included within the control loop and 16/574,765 broadly infers that the compensation signal may be injected at any point in the control loop.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-3 and 5-25 would be allowable if rewritten, amended, or a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this Office action.
With respect to claim 1, no cited art discloses, a circuit operable to provide a supply voltage to a device under test, the circuit comprising a control source, a wherein the compensation signal is injected into the control loop between the regulator and the controlled source” (Examiner’s emphasis).
There is no cited art that discloses all of the elements connected and operative as recited in claim 1 and wherein the compensation signal is injected between the regulator and the controlled source.  There is no seen motivation for providing the compensation signal at the point between the regulator and the controlled source in the prior art, since the prior art discloses specific techniques and circuitry for providing compensation signals that are injected into areas that do not include a point between the regulator and the controlled source.  Modifying the circuit to provide the correction signal to such a point would be deleterious to the operation of the compensation signal/circuitry (e.g., the disclosed circuitry of the prior art would no longer work in the same manner if moved).  Therefore there is no seen motivation to do so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849